Citation Nr: 1747561	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the character of discharge from active service is a bar to Department of Veterans Affairs (VA) disability compensation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The appellant had active service from June 1977 to September 1984.  He was discharged under other than honorable conditions. 

This matter came before the Board of Veterans' Appeals (Board) from a January 2011 decision of a VA Regional Office (RO).  The Veteran testified before the Board in February 2013.  The Board remanded the claim in July 2014.


FINDINGS OF FACT

1. The appellant had active service from June 1977 to September 1984.  He was discharged under other than honorable conditions.

2.  Though the appellant was discharged due to two periods of absence without leave (AWOL), there were compelling circumstances for his absence.

3.  The circumstances of the Veteran's discharge do not meet the standard of willful and persistent misconduct.


CONCLUSION OF LAW

The appellant is not barred from entitlement to VA benefits as a result of the characterization of discharge from active service.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran status is established for a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12 (a). 

To be considered a "veteran" for purposes of receiving VA benefits, including service-connection, a person must have had active service and been discharged or released therefrom under conditions "other than dishonorable."  38 U.S.C.A. § 101 (2).  Compensation and most other VA benefits are barred if they are claimed with reference to a period of service which is found to be dishonorable for VA purposes.  38 C.F.R. § 3.12 (a).  When a serviceman is given an other than honorable discharge by the service department, VA decides whether the character of such discharge is dishonorable for VA purposes. 

In that regard, the Board finds that the Veteran's service does not meet any of the criterion listed under 38 C.F.R. § 3.12(c)(1)-(6) such that his service would be considered dishonorable.  Specifically, the Veteran was not a conscientious objector, did not undergo a general court-martial (but rather a special court martial), did not resign as an officer for the good of the service, was not a deserter, was not an alien during a period of hostilities, and did not commit absence without official leave (AWOL) for a continuous period of at least 180 days.  Instead, the record shows that, while the Veteran did absent himself without official leave for a period of 145 days, and then a separate period of 56 days, such does not meet the above standard of a continuous AWOL.

Next, the Board finds that the Veteran's service does not meet any of the criterion listed under 38 C.F.R. § 3.12(d)(1)-(5) such that his service could be considered dishonorable.  There is no dispute that the Veteran did not accept an undesirable discharge to escape trial by general court martial, that he was guilty of mutiny or spying, that he committed an offense involving moral turpitude (as there is no evidence of a felony conviction), or that he committed a homosexual act involving aggravating circumstances or other factors affecting the performance of duty.

Thus, the point of contention in this case is whether the Veteran's circumstances of service arise to the standard of willful and persistent misconduct as contemplated by 38 C.F.R. § 3.12(d)(4).  However, the Board finds that this standard has not been met.

38 C.F.R. § 3.12(d)(4) states that a discharge due to willful and persistent misconduct will be considered to have been issued under dishonorable conditions.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.

The record reflects that the Veteran entered service in June 1977.  Upon entry into service, he was trained as an operating room technician and medical field service technician.  His service personnel records reflect that he served aboard a number of Naval ships between September 1979 and April 1981 to include the USS BRISTOL COUNTY, the USS TRIPOLI, the USS NEW ORLEANS, and the USS TARAWA.  For this service, the Veteran received a number of awards and recognitions to include three Sea Service Deployment Ribbons, a Navy Expeditionary medal, and a Humanitarian Award.  He assisted in operations necessitating humanitarian aid, to include Operation Fortress Gale and Operation Kangaroo III, both in support of the military presence during the Cold War.  

Prior to the above sea service, the Veteran was given two non-judicial punishments, in February 1978 for stealing a $5.50 cassette tape from the Navy Exchange, and in August 1979 for Breach of the Peace by using provoking gestures.  Despite these two offenses, he continued in his service.  His Enlisted Performance Record reflects that in December 1978 and in June 1980, he was given rates of between 3.6 and 3.8 out of 4.0 for his performance goals.  Then, in June 1980, the Veteran was given a non-judicial punishment for disobeying an order to stay out of a native village in Zimbales.  

While the Veteran did commit a series of offenses as enumerated above, it is also clear from the record that these offenses were not considered to be so serious by the Navy at the time so as to interfere with continuing service.  On the contrary, the Veteran was recommended for a continued enlistment contract in June 1981 and again in June 1983.  Thus, when considering this point, as well as the quality of the Veteran's service as a whole throughout this period of time, the Board finds that the above offenses on their own do not meet the standard of willful and persistent misconduct.

The Veteran was ultimately discharged under other than honorable conditions following two prolonged periods during which he was AWOL.  The Veteran was AWOL from July 15, 1983, to December 7, 1983 (145 days), and from January 17, 1984, to March 13, 1984 (56 days).  The Veteran has put forth numerous statements as to the reason for the periods of AWOL, and the Board is obligated to consider these statements.  Specifically, pursuant to 38 C.F.R. § 3.12(c)(6), if a Veteran has committed a prolonged unauthorized absence, the following factors will be considered in determined whether there are compelling circumstances to have warranted such absence, to include the following:

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.

(iii)  A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.

While the above regulations are normally to be considered when a veteran has committed AWOL for 180 continuous days, given the similarity of the Veteran's offense (having committed AWOL for 201 days in almost continuous succession), the Board finds that it is appropriate and fair to consider these regulations in the Veteran's case when determining whether his circumstances amount to willful and persistent misconduct.  

The Veteran contends that the reason for his prolonged absence was two-fold, one being that his parents were undergoing a particularly embattled divorce, and the second being that his wife, whom he had met in the Philippines and had one child together, was rumored to have left him for his brother.  The Veteran rightly points out that at that time in history, it was difficult to communicate overseas.  He states that his inability to contact his wife was extremely stressful.  He contends that he felt as though his life was completely out of control.  He also notes, and such factors are relevant, that he was 22 years old at the time and from a troubled family, with a history of abuse.  When taking into consideration these factors, the Board finds that the Veteran's age, cultural background, educational level and judgmental maturity contributed to his decision to leave service without permission, though he did return once he felt that he could do so.  It is also notable that prior to his period of AWOL, the Veteran served for approximately 6 years, and during such service worked in an important and stressful position as an emergency room operator.  To that extent, he has reported instances in which he assisted in saving the lives of others, both civilians and of those in service.

From the above, the Board finds that the Veteran's two period of AWOL do not meet the standard of willful and persistent misconduct.  The Board also finds that the Veteran's previous offenses also do not meet this standard and, importantly, it is evident that the Navy did not conclude such at the time of the Veteran's service.  Accordingly, the Board finds that the Veteran's character of discharge is not dishonorable, and thus, he is entitled to receive VA disability compensation.

ORDER

The character of the Veteran's discharge from service was not dishonorable; the appeal is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


